                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


Demetria Kalodimos
                                   Plaintiff              Case No.: 3:18−cv−01321
v.
                                                          Judge William L. Campbell, Jr.
Meredith Corporation
                                   Defendant              Magistrate Judge Joe Brown

          NOTICE OF SETTING OF INITIAL CASE MANAGEMENT CONFERENCE

          Pursuant to Local Rule 16.01, effective January 1, 2001, notice is hereby given that the
initial case management conference is scheduled before Magistrate Judge Brown, Courtroom 783,
U.S. Courthouse, 801 Broadway, Nashville, TN at 10:30 AM on 2/4/2019.
         LEAD TRIAL COUNSEL FOR EACH PARTY who has been served and who has received
this notice is required to attend the initial case management conference, unless otherwise ordered by
the case management Judge. Appearance by counsel at the initial case management conference will
not be deemed to waive any defenses to personal jurisdiction. Counsel are advised to bring their
calendars with them to the conference for the purpose of scheduling future dates. Counsel for the
filing party is also advised to notify the courtroom deputy for the Judge before whom the conference
is scheduled, if none of the defendants has been served prior to the scheduled conference date.
         Counsel for all parties must, at the initiative of plaintiff's counsel, prepare and submit a
proposed case management order that encompasses the discovery plan required by Fed.R.Civ.P.
26(f), addresses any issues that can be resolved by agreement, and is otherwise in compliance with
Local Rule 16.01(f). A sample proposed order format can be found at www.tnmd.uscourts.gov,
under Judges, Magistrate Judge Brown, Initial Case Management Order. The proposed case
management order shall be emailed in WordPerfect or Word format to
brownchambers@tnmd.uscourts.gov within THREE (3) business days before the initial case
management conference. If the proposed order CANNOT be submitted on time,
PLAINTIFF'S COUNSEL is responsible for contacting the Magistrate Judge's office to
reschedule the conference. FAILURE to obtain service on all defendants should be called to
the Magistrate Judge's attention. FAILURE TO SUBMIT THE PROPOSED CASE
MANAGEMENT ORDER WITHOUT CONTACTING THE MAGISTRATE JUDGE'S
OFFICE CAN RESULT IN SANCTIONS.
       Effective December 1, 2000, Fed. R. Civ. P. 26(a)(1) and April 18, 2005, Administrative
Order No. 167 regarding required initial disclosures and electronic proposed orders applies.
      PURSUANT TO LOCAL RULE 16.01(e)(2), COUNSEL FOR THE PARTY FILING
THIS LAWSUIT MUST SERVE A COPY OF THIS NOTICE ON THE OTHER PARTIES
TO THIS LAWSUIT, ALONG WITH THE SUMMONS AND COMPLAINT OR WITH THE
REQUEST FOR WAIVER OF SERVICE UNDER FED. R. CIV. P. 4(d), OR WITH THE
SERVICE COPY OF THE NOTICE OF REMOVAL.


                                                                        CLERK'S OFFICE
                                                                        Middle Districe of Tennessee
           Case 3:18-cv-01321 Document 5 Filed 11/28/18 Page 1 of 1 PageID #: 30
